             Case 2:20-cv-01417-CKD Document 6 Filed 07/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES WASHINGTON,                                   No. 2:20-cv-1417 CKD P
12                         Petitioner,
13              v.                                       ORDER
14   PATRICK COVELLO, Warden,
15                         Respondent.
16

17              Petitioner has requested the appointment of counsel. There currently exists no absolute

18   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

19   (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage

20   of the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

21   In the present case, the court does not find that the interests of justice would be served by the

22   appointment of counsel at the present time.

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////
         Case 2:20-cv-01417-CKD Document 6 Filed 07/17/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

 2   counsel (ECF No. 3) is denied without prejudice to a renewal of the motion at a later stage of the

 3   proceedings.

 4   Dated: July 17, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   wash1417.110

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
